NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 24 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-50480

                Plaintiff-Appellee,             D.C. No.
                                                2:15-cr-00070-RSWL-1
 v.

BRIAN SAWYERS, AKA B,                           MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                   Ronald S.W. Lew, District Judge, Presiding

                      Argued & Submitted October 11, 2018
                              Pasadena, California

Before: SCHROEDER and NGUYEN, Circuit Judges, and SIMON,** District
Judge.

      Defendant Brian Sawyers appeals his conviction of two counts of

distribution of cocaine base in the form of crack cocaine, and his sentence. We




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Michael H. Simon, United States District Judge for the
District of Oregon, sitting by designation.
have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a), and

affirm.

      The district court did not abuse its discretion in admitting expert testimony

as to the meaning of drug code words and phrases. Such testimony was not

needlessly cumulative or unfairly prejudicial under Federal Rule of Evidence 403.

See United States v. Freeman, 498 F.3d 893, 901 (9th Cir. 2007) (quoting United

States v. Griffith, 118 F.3d 318, 321 (5th Cir. 1997)) (“Drug jargon ‘is a

specialized body of knowledge, familiar only to those wise in the ways of the drug

trade, and therefore a fit subject for expert testimony.’”).

      The district court also did not abuse its discretion in declining to instruct the

jury specifically on implicit bias. Sawyers cites no authority requiring such an

instruction, nor does he cite any evidence of jury bias in this case.

      Finally, Sawyers’s 180-month prison sentence is not substantively

unreasonable. The district court granted him a substantial downward departure

from his Sentencing Guidelines range of 360 months to life. United States v.

Treadwell, 593 F.3d 990, 1015 (9th Cir. 2010) (quoting United States v. Carty, 520

F.3d 984, 994 (9th Cir. 2008)) (“Although we do not automatically presume

reasonableness for a within-Guidelines sentence, ‘in the overwhelming majority of

cases, a Guidelines sentence will fall comfortably within the broad range of

sentences that would be reasonable in the particular circumstances.’”).


                                           2
AFFIRMED.




            3